RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (this “Agreement”) is entered into and shall
be deemed effective as of the “Closing,” as that term is defined in the Stock
Exchange Agreement dated March 1, 2017 (the “SEA”) between American Housing
Income Trust, Inc., a Maryland corporation (“AHIT”) with a mailing address for
notice purposes of 34225 North 27th Drive, Building 5, Suite 238 in Phoenix,
Arizona 85085, and IX Biotechnology, Inc., a Wyoming corporation (“IXB”) with a
mailing address for notice purposes of 18662 MacAurthur Blvd., Suite 200 in
Irvine, California, 92612. This Agreement is by and between AHIT, and IXB, and
its respective control persons, affiliates, directors, officers and agents,
including but not limited to Michael Ogburn, Joaquin Flores and Brian Werner,
and their respective assigns, heirs or designees (collectively, the “IXB
Persons” or individually, an/the “IXB Person”).

 

WHEREAS, the execution of this Agreement is a condition precedent to performance
by AHIT of the SEA pursuant to Section 5.3(7) of the SEA.

 

WHEREAS, in consideration of the issuance of shares of restricted common stock
to IXB shareholders on a pro rata basis under the SEA, IXB has agreed to
contribute to AHIT to be operated under a wholly-owned subsidiary post-closing,
amongst other things, assets, resources, business relationships, business
opportunities, leases, contractual rights and other tangible and intangible
assets in furtherance of cannabidol-related biotechnology.

 

WHEREAS, the IXB Persons, or their subsequent assigns or designees, will be
members of the Board of Directors of AHIT after the closing of the SEA, and in
the case of Mr. Ogburn, will be the Chief Executive Officer and Chief Financial
Officer of AHIT. Following the closing of the SEA, Sean Zarinegar, Kenneth
Hedrick and Les Gutierrez will oversee the Real Estate Committee of the Board of
Directors (the “Real Estate Committee”).

 

WHEREAS, in order to protect against the dissipation or disposition of assets
contributed by IXB related to cannabidol-related biotechnology, or
cannabidol-related biotechnology assets procured by IXB through the actions of
the IXB Persons, as members of the Board of Directors post-closing of the SEA,
IXB and the IXB Persons have agreed to this Agreement.

 

WHEREAS, each party agrees that they have had an opportunity to participate in
the drafting, preparation and negotiation of this Agreement. Each party
expressly acknowledges such participation and negotiation in order to avoid the
application of any rule construing contractual language against the drafter
thereof. The parties acknowledge that Paesano Akkashian Apkarian, P.C. (“PAA”)
has disclosed to it that it is legal counsel to AHIT, and that it does not
represent IXB or the IXB Persons in connection with this Agreement. To the
extent any conflict of interest exists under the Michigan Rules of Professional
Conduct in PAA’s representation of AHIT, IXB waives the conflict. Furthermore,
IXB acknowledges that although it has gathered information from AHIT in
evaluating this Agreement, it has relied solely on its own review, and the
review of its attorneys, accountants and advisors.



-1- 

 



 

WHEREAS, these recitals are not mere statements, but rather material
representations relied upon by the parties in entering into this Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt of which is
acknowledged:

 

1. Representations of IXB and the IXB Persons. IXB and the IXB Persons,
collectively and individually, represent and warrant to AHIT as follows:

 

(a) As part of the IXB Persons’ appointment to the Board of Directors of AHIT,
they are expected to make new contributions of value to AHIT in furtherance of
the acquisition, management and deployment of resources in cannabidol-related
biotechnology.

 

(b) The IXB Persons’ appointment creates a relationship of confidence and trust
between IXB and AHIT, and with each of them with respect to any information
applicable to the business of IXB or AHIT, including but not limited to
cannabidol-related biotechnology; or applicable to the business of any client or
customer of IXB or AHIT which is made known to them, individually and
collectively, by IXB or AHIT, or by any client or customer of IXB or AHIT.

 

(c) IXB and AHIT possesses and will continue to possess after the closing of the
SEA confidential information that has been created, discovered, or developed by,
or has otherwise become known to, IXB and/or AHIT, including without limitation,
information created, discovered, or developed by, or made known to IXB and the
IXB Persons, and/or in which the property rights have been assigned or otherwise
conveyed by IXB to AHIT, which information relates to the present or future
business of AHIT and IXB (“Proprietary Information”). By way of illustration but
not limitation, “Proprietary Information” includes trade secrets, processes,
formulae, data and know-how, improvements, inventions, techniques, marketing
plans, computer software strategies, forecasts, and customer lists related to
either the property assets managed exclusively by the Real Estate Committee, or
the cannabidol-related biotechnology assets of IXB.

 

(d) The IXB Persons represent, collectively and individually, that their
performance of all the terms of this Agreement do not and will not breach any
prior or current agreements or understandings, whether written or oral, to keep
in confidence proprietary information acquired by the IXB Persons prior to the
closing of the SEA and before the IXB Person’s association with IXB or AHIT. The
IXB Person has not entered into, nor will enter into, any agreement or
understanding either written or oral, in conflict herewith.



 

2. Voting Agreement. IXB and the IXB Persons agree that, post-closing of the
SEA, they will vote their controlling interest in IXB or AHIT, and their
controlling interest in the Board of Directors in AHIT, to preserve all
cannabidol-related biotechnology assets of IXB, including but not limited to,
agreeing to amend the Bylaws and Articles of Incorporation of AHIT requiring (a)
“super-majority” vote of shareholders, defined as approval of 66% of the issued
and outstanding shares entitled to vote on any measure related to the transfer,
sale or disposition of cannabidol-related biotechnology, and or real and
personal property titled to AHIT or IXB, as a wholly-owned subsidiary of AHIT,
related to the development of cannabidol-related biotechnology, and (b) the
right of the Real Estate Committee to veto any decision of the Board of
Directors controlled by the IXB Persons in taking any action set forth in
section (a) of this section.

 

3. Restrictive Covenants. All Proprietary Information created, discovered, or
developed by, or otherwise made known to, AHIT or IXB, at the time of closing or
following the closing of the SEA shall be the sole property of AHIT and IXB, as
a wholly-owned subsidiary of AHIT, and its assigns. Following the closing of the
SEA, IXB, as a wholly-owned subsidiary of AHIT under the control of the IXB
Persons, and the IXB Persons, individually and collectively, or their respective
assigns, designees or agents will not, without the Real Estate Committee’s
express written consent, engage, directly or indirectly, in any employment or
activity in any competitive business, other than for AHIT and IXB, and will not
circumvent AHIT or IXB associated with any business opportunity in
cannabidol-related biotechnology.

 

In the event of the termination of the IXB Person’s employment or position on
the Board of Directors for any reason, or disassociation by the IXB Person from
IXB or AHIT (a/the “Disassociated IXB Person”), and for five (5) years
thereafter, the Disassociated IXB Person agrees to the following provisions and
restrictive covenants:

 



-2- 

 



 

(a) The Disassociated IXB Person will deliver to AHIT and IXB all documents and
data of any nature pertaining to his work with AHIT and IXB. The Disassociated
IXB Person will not take with him any documents or data of any description, or
any reproduction of any description, containing or pertaining to any Proprietary
Information created, discovered or developed by, or made known to, the
Disassociated IXB Person during the period of his affiliation with AHIT or IXB.

 

(b) The Disassociated IXB Person agrees not to solicit or in any manner
encourage IXB Persons, actual customers, prospective customers or agents
servicing AHIT or IXB to leave their employ or transition business in any manner
from AHIT or IXB, and, further, during such period, the IXB Person will not
offer employment to, or cause employment to be offered to, any person who is
employed by AHIT or IXB at any time during the six months before the termination
of the Disassociated IXB Person’s affiliation with AHIT or IXB.

 

(c) The Disassociated IXB Person will promptly disclose to the AHIT and IXB, or
any persons designated by them, all improvements, inventions, formulae, computer
software processes, techniques, know-how, and data (collectively, “Inventions”),
whether or not patentable, made or conceived or reduced to practice as learned
by the Disassociated IXB Person, either alone or jointly with others, during the
period of the Disassociated IXB Person’s affiliation with IXB or AHIT (whether
during or after normal business hours), which are related to or are useful in
the development and marketing of the products of IXB or AHIT, or which result
from tasks assigned to the Disassociated IXB Person by IXB or AHIT, or result
from the use of the premises, equipment, or materials owned, leased, or
contracted for by IXB or AHIT.

 

(d) All Inventions shall be the sole property of IXB or AHIT, as the case may
be, and its assigns, and IXB or AHIT, and its assigns, shall be the sole owner
of all patents, copyrights, and other rights in connection with the Inventions.
The Disassociated IXB Person agrees to assign to IXB or AHIT, as the case may
be, any rights he may have or acquire in all Inventions. As to all Inventions,
the Disassociated IXB Person will assist IXB and AHIT, in every proper way (but
at IXB’s or AHIT’s expense) to obtain and from time to time enforce patents and
inventions in any and all countries, and to that end, the Disassociated IXB
Person will execute all documents for use in applying for and obtaining such
patents thereon and enforcing same, as IXB and AHIT may desire, together with
any assignment thereof to IXB or AHIT, as the case may be, or persons designated
by it. The Disassociated IXB Person’s obligation to assist IXB and AHIT in
obtaining and enforcing patents for Inventions in any and all countries shall
continue beyond the termination of the Disassociated IXB Person’s association
with IXB or AHIT, but IXB or AHIT shall compensate the Disassociated IXB Person
at a reasonable rate after such disassociation for time actually spent by the
Disassociated IXB Person at IXB’s or AHIT’s request of such assistance.

 

(e) The IXB Person and a Disassociated IXB Person agrees that he will not in any
way, directly or indirectly, (i) solicit, induce, influence, or attempt to
solicit, induce, or influence any customers, clients, or joint venturers of IXB
or AHIT; (ii) solicit, induce, influence, or attempt to solicit, induce, or
influence for any business endeavor any IXB Person, or stockholder, partner,
lessor, or supplier of IXB or AHIT to discontinue or reduce or modify the extent
of their relationship with IXB or AHIT; or (iii) otherwise divert or attempt to
divert from the Company any business whatsoever or interfere with any business
relationship between IXB and/or AHIT and any other person. If any portion of
this noncompetition covenant is deemed not to be enforceable by a court of
competent jurisdiction because it is deemed overly broad in terms of time or the
geographic area covered, this noncompetition covenant shall not be void but
shall be modified to extend through a reasonable time period and/or geographic
area.

 



-3- 

 



 

4. Remedies for Breach. In addition to any other rights and remedies available
to IXB or AHIT for any breach by an IXB Person of his duties or obligations
under this Agreement, IXB or AHIT shall be entitled to enforcement of any duty
or obligation under this Agreement by court injunction in a court of competent
jurisdiction and in accordance with the laws of the jurisdiction chosen
unilaterally by the Company, or pursuant to the arbitration provision under
Section 7, below.

 

5. Severability. If any provision of this Agreement is declared invalid,
illegal, or unenforceable, the provision shall be severed and all remaining
provisions shall continue in full force and effect. This Agreement shall be
binding on the IXB Person, and his or her heirs, executors, assigns, and
administrators and shall inure to the benefit of the Company, its successors and
assigns.

 

6. Jurisdiction of Disputes and Applicable Law. This Agreement has been
negotiated, executed, and delivered in the State of Arizona, and shall be
governed in all aspects by the laws of the jurisdiction of the State of Arizona.
Subject to Section 7, below, any and all disputes, controversies, or claims
arising out of or in connection with or relating to this Agreement, The Parties
agree that any dispute arising out of, or relating in any way to, this Agreement
that has not been resolved by good-faith negotiations will be finally submitted
to binding arbitration through the American Arbitration Association.  The
arbitration and shall be governed by the then-current AAA Commercial Arbitration
Code and will be conducted by a single arbitrator.  The arbitration will comply
with all aspects of the Federal Arbitration Act, and judgment on the award
rendered by the arbitrator (if any) may be entered by any court of proper
jurisdiction. The place of arbitration will be Phoenix, Arizona. The arbitrators
are not empowered to award damages in excess of any lawful limitations on
damages provided in this agreement.  The substantive law governing any dispute
will be the laws of the State of Arizona. The statute of limitations of the
State of Arizona applicable to the commencement of the lawsuit will apply to the
commencement of an arbitration under this section. Cost of arbitration shall be
shared equally by the parties, provided that each party shall pay for and bear
the cost of his or her own experts, evidence, and attorney fees. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
to do so.

 

7. Equitable Relief. Because IXB and AHIT do not have an adequate remedy at law
to protect its business from the breach of an IXB Person’s covenants under this
Agreement, IXB or AHIT, as the case may be, shall be entitled to injunctive
relief, in addition to such other remedies and relief that would, in the event
of a breach of the provisions of this Agreement, be available to IXB or AHIT.
Each IXB Person agrees to submit to the jurisdiction of the court in which IXB
or AHIT seeks such equitable relief provided that such jurisdiction is
reasonably accessible to the IXB Person. In the event of such a breach, in
addition to any other remedies, IXB or AHIT, as the case may be, shall be
entitled to receive from the IXB Person in breach of this Agreement payment of,
or reimbursement for, its reasonable attorney fees and disbursements incurred in
enforcing any such provision.



-4- 

 



 

8. Royalty Payments as Liquidated Damages. The IXB Persons agree that IXB or
AHIT, as the case may be, may elect a remedy of liquidated damages equal to the
amount of any and all gross sales or revenues earned by an IXB Person in breach
of this Agreement for the benefit of any future employer or principal under an
independent contract agreement using the Proprietary Information or Inventions,
or any derivatives thereof (hereinafter referred to as “Royalties”). The IXB
Persons agree to produce this Agreement to any future employer or principal in
order to put them on notice of his or her duties and obligations under this
Agreement and IXB’s and/or AHIT’s rights to Royalties, and the IXB Person agrees
to provide IXB and AHIT a monthly accounting of Royalties. The IXB Person agrees
that payments of any Royalties are due within fourteen (14) days upon receipt by
the IXB Person or the IXB Person’s future employer or principal. The IXB Person
further

agrees that IXB or AHIT may produce this Agreement to any payor or customer of
the IXB Person’s future employer or principal requesting that payments of any
Royalties be made directly to IXB or AHIT.

 

9. Press Releases. Other than any required filings under the federal securities
laws, none of the parties hereto will, without first obtaining the approval of
the other, make any public announcement, directly or indirectly, regarding this
Agreement, nor the nature of the transaction contemplated by this Agreement, to
any person except as required by law or regulatory bodies and other than to the
respective principals or other representatives of the parties, each of whom
shall be similarly bound by such confidentiality obligations. If any such press
release or public announcement is so required by either party (except in the
case of any disclosure required under the federal securities laws to be made in
a filing with the SEC), the disclosing party shall consult with the other
parties prior to making such disclosure, and the parties shall use all
reasonable efforts, acting in good faith, to agree upon a text for such
disclosure which is satisfactory to each of the parties.

 

10. Expenses. Regardless of whether this Agreement is executed, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party hereto incurring
such costs and expenses.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.

 

12. Amendment. Any term of this Agreement may be modified or amended only by an
instrument in writing signed by each of the parties hereto.

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures on this Agreement may be
communicated by facsimile transmission, emailed PDFs, or other electronic means
of communication and shall be binding upon the parties hereto so transmitting
their signatures. Counterparts with original signatures shall be provided to the
other parties hereto following the applicable facsimile transmission; provided
that the failure to provide the original counterpart shall have no effect on the
validity or the binding nature of this Agreement.



-5- 

 



 

[SIGNATURES ON NEXT PAGE]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Closing defined in the SEA.

 

AMERICAN HOUSING INCOME TRUST, INC.

 

 

By: /s/ Sean Zarinegar

Sean Zarinegar

Chairman of the Board

Authorized by Board of Directors

 

IX BIOTECHNOLOGY, INC.

 



By: /s/ Michael Ogburn

Michael Ogburn

President

Authorized by Board of Directors



 

By: /s/ Michael Ogburn

Michael Ogburn



 

By: /s/ Joaquin Flores

Joaquin Flores



 

By: /s/ Brian Werner

Brian Werner

 

 

 

 



-6- 

 